Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments pages 10-13, with respect to the rejection(s) of the independent claim(s) 21 (30 and 38) and the rejection(s) of the dependent claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with David Sanker
(Registration No. 56,242) on 12/29/2021.
Please replace the Claims as follows:
	1 – 20 	(Canceled)
	21.	(Currently Amended) A method for authenticating users, comprising:
receiving an authentication request from a client device, the authentication request including (i) an image of a physical identification document corresponding to a user of the client device and (ii) a client device identifier corresponding to the client device;
capturing, from the image of the physical identification document, one or more items of personally identifiable information (PII) of the user; 
forming a unique PII digest from the one or more items of PII; 
retrieving, based on the client device identifier, a set of characteristics associated with the client device identifier;
determining that the unique PII digest has been previously authenticated by performing a look-up of the unique PII digest in a digest table of previously authenticated physical identification documents; 

in accordance with [[a]] the determination that the unique PII digest has been previously authenticated and [[a]] the determination that the at least one of the one or more items of PII matches [[a]] the characteristic of the set of characteristics associated with the client device identifier:
	providing, to the client device, an indication that the physical identification document is authentic; and
	storing the image of the physical identification document as an electronic identification document of the user.
	22.	(Previously Presented) The method of claim 21, wherein forming the unique PII digest from the one or more items of PII includes processing the one or more items of PII with a hashing function.
	23.	(Canceled) 
	24.	(Previously Presented) The method of claim 21, wherein forming the unique PII digest includes generating the unique PII digest using a hash function with a private key stored on the client device.
	25.	(Previously Presented) The method of claim 24, wherein the private key is stored on a subscriber identify module (SIM) of the client device.
	26.	(Canceled) 
	27.	(Previously Presented) The method of claim 21, wherein storing the image of the physical identification document as the electronic identification document of the user further comprises storing the unique PII digest as a validated digest.
	28.	(Previously Presented) The method of claim 21, wherein capturing the one or more items of personally identifiable information includes capturing information about the user from one or more of: a barcode on the physical identification document, a chip embedded in the physical identification document, and a machine readable zone of the physical identification document. 
	29.	(Canceled) 

one or more processors; 
memory; and 
one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for:
receiving an authentication request from a client device, the authentication request including (i) an image of a physical identification document corresponding to a user of the client device and (ii) a client device identifier corresponding to the client device;
capturing, from the image of the physical identification document, one or more items of personally identifiable information (PII) of the user; 
forming a unique PII digest from the one or more items of PII; 
retrieving, based on the client device identifier, a set of characteristics associated with the client device identifier;
determining that the unique PII digest has been previously authenticated by performing a look-up of the unique PII digest in a digest table of previously authenticated physical identification documents; and
determining that at least one of the one or more items of PII matches a characteristic of the set of characteristics associated with the client device identifier; and
in accordance with [[a]] the determination that the unique PII digest has been previously authenticated and [[a]] the determination that the at least one of the one or more items of PII matches [[a]] the characteristic of the set of characteristics associated with the client device identifier:
	providing, to the client device, an indication that the physical identification document is authentic; and
	storing the image of the physical identification document as an electronic identification document of the user.
	31.	(Previously Presented) The system of claim 30, wherein forming the unique PII digest from the one or more items of PII includes processing the one or more items of PII with a hashing function.
	32.	(Previously Presented) The system of claim 30, wherein forming the unique PII digest includes generating the unique PII digest using a hash function with a private key stored on the client device.
	33.	(Canceled) 
	34.	(Canceled) 
	35.	(Previously Presented) The system of claim 30, wherein storing the image of the physical identification document as the electronic identification document of the user further comprises storing the unique PII digest as a validated digest.
	36.	(Previously Presented) The system of claim 30, wherein capturing the one or more items of personally identifiable information includes capturing information about the user from one or more of: a barcode on the physical identification document, a chip embedded in the physical identification document, and a machine readable zone of the physical identification document. 
	37.	(Canceled) 
	38.	(Currently Amended) A non-transitory computer-readable storage medium storing one or more programs configured for execution by one or more processors of a server system, the one or more programs including instructions for:
receiving an authentication request from a client device, the authentication request including (i) an image of a physical identification document corresponding to a user of the client device and (ii) a client device identifier corresponding to the client device;
capturing, from the image of the physical identification document, one or more items of personally identifiable information (PII) of the user; 
forming a unique PII digest from the one or more items of PII into a PII digest; 
retrieving, based on the client device identifier, a set of characteristics associated with the client device identifier;
determining that the unique PII digest has been previously authenticated by performing a look-up of the unique PII digest in a digest table of previously authenticated physical identification documents; 
determining that at least one of the one or more items of PII matches a characteristic of the set of characteristics associated with the client device identifier; and
in accordance with [[a]] the determination that the unique PII digest has been previously authenticated and [[a]] the determination that the at least one of the one or more items of PII matches [[a]] the characteristic of the set of characteristics associated with the client device identifier:
	providing, to the client device, an indication that the physical identification document is authentic; and
	storing the image of the physical identification document as an electronic identification document of the user.
	39.	(Previously Presented) The computer-readable storage medium of claim 38, wherein forming the unique PII digest includes generating the unique PII digest using a hash function with a private key stored on the client device.
	40.	(Previously Presented) The computer-readable storage medium of claim 38, wherein capturing the one or more items of personally identifiable information includes capturing information about the user from one or more of: a barcode on the physical identification document, a chip embedded in the physical identification document, and a machine readable zone of the physical identification document.
	41.	(Canceled) 
	42.	(Previously Presented) The method of claim 21, wherein the unique PII digest is a digital signature generated by processing the image of the physical identification document with a private key stored on the client device.
	43.	(Previously Presented) The method of claim 21, wherein the client device identifier is stored on a subscriber identify module (SIM) of the client device.
	44.	(Previously Presented) The system of claim 30, wherein the unique PII digest is a digital signature generated by processing the image of the physical identification document with a private key stored on the client device.
	45.	(Previously Presented) The system of claim 30, wherein the client device identifier is stored on a subscriber identify module (SIM) of the client device.
	46.	(Previously Presented) The computer-readable storage medium of claim 38, wherein the unique PII digest is a digital signature generated by processing the image of the physical identification document with a private key stored on the client device.
	47.	(Previously Presented) The computer-readable storage medium of claim 38, wherein the client device identifier is stored on a subscriber identify module (SIM) of the client device.


Allowable Subject Matter
Claims 21, 22, 24, 25, 27, 28, 30-32, 35, 36, 38-40 and 42-47 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner finds that the claimed invention is patentably distinct based on the following additional rationale.
  teaches a method for authenticating users, comprising: receiving an authentication request from a client device, the authentication request including an image of a physical identification document corresponding to a user of the client device; capturing, from the image of the physical identification document: one or more items of personally identifiable information (PII) of the user; and one or more physical document characteristics that uniquely identify a class of the physical identification document; and in accordance with a determination that the PII digest and the document characteristic digest have been  previously authenticated: providing, to the client device, an indication that the physical identification document is authentic.   
  teaches forming a unique PII digest from  the one or more items of PII; forming a unique document characteristic digest from the one or more physical document characteristics; determining that the PII digest and the document characteristic digest have been previously authenticated by performing a look-up of the PII digest and the document characteristic digest in a digest table of previously authenticated physical identification documents.  
  teaches storing the image as an electronic identification document of the user.  
The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, within the context of the claimed invention as a whole, as recited in Claims 21, 30, and 38.
Although Singal discloses a method for authenticating users, comprising: receiving an authentication request from a client device, the authentication request including an image of a physical identification document corresponding to a user of the client device; capturing, from the image of the physical identification document: one or more items of personally identifiable information (PII) of the user; and one or more physical document characteristics that uniquely identify a class of the physical identification document; and in accordance with a determination that the PII digest and the document characteristic digest have been  previously authenticated: providing, to the client device, an indication that the physical identification document is authentic, Singal does not disclose forming a unique PII digest from  the one or more items of PII; forming a unique document characteristic digest from the one or more physical document characteristics; determining that the PII digest and the document characteristic digest have been previously authenticated by performing a look-up of the PII digest and the document characteristic digest in a digest table of previously authenticated physical identification documents; and storing the image as an electronic identification document of the user.  Furthermore, the Examiner notes prior art teachings, such as HIROHATA, which teaches forming a unique PII digest from  the one or more items of PII; forming a unique document characteristic digest from the one or more physical document characteristics; determining that the PII digest and the document characteristic digest have been previously authenticated by performing a look-up of the PII digest and the document characteristic digest in a digest table of previously authenticated physical identification documents; and Khan, which teaches storing the image as an electronic identification document of the user. However, the Examiner notes that the prior art does not properly disclose an authentication request including a client device identifier corresponding to the client device, retrieving, based on the client device identifier, a set of characteristics associated with the client device identifier, determining that at least one of the one or more items of PII matches a characteristic of the set of characteristics associated with the client device identifier, and providing, to the client device, an indication that the physical identification document is authentic in accordance with a determination that at least one of the one or more items of PII matches a characteristic of the set of characteristics associated with the client device identifier; and forming a PII digest as claimed or comparing the formed PII digest to a stored table of previously validated PII digests.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.
Claims 22, 24, 25, 27, 28, 31, 32, 35, 36, 39, 40, and 42-47 are allowable based on at least on their depending from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                         
/TRONG H NGUYEN/Primary Examiner, Art Unit 2436